DETAILED ACTION

The response filed on November 8, 2021 has been entered. Upon a review of the subject response, particularly the English translation provided therewith, new, more specific rejections are necessary. The new rejections based on the reference(s) follow. Because the new grounds of rejection were not necessitated by applicant’s amendment, this Office action is being made non-final.

Claim Objections
Claim 15 is objected to because of the following informalities:
In claim 15, line 3, the recitation “its both end portions” is improper and should read --both its end portions--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Yoshimaru, on 8,011,282 (which is equivalent to Japanese Publication 2008-168993).
Regarding claim 1 and the claims dependent therefrom, Yoshimaru discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:

a waste box (e.g., 20, 20a, 20b) formed of insulating resin (e.g., see col. 15, lines 16 and 32) and configured to store paper chips (e.g., PA) generated through sheet punching by the punching unit;
a detection unit (e.g., including 45; see Fig. 9) provided at a predetermined position in the waste box and configured to detect an amount of the paper chips stored in the waste box; and
a conductive member (e.g., the sheet metal; see col. 15, lines 27-32) stretched between two inner surfaces of the waste box, wherein the conductive member is disposed above a bottom surface of the waste box and below a height of the detection unit (e.g., on portions of the wall of the waste/storage box that are above the bottom surface and below the sensor);
[claim 2] wherein the conductive member has a first end part fixed to a first inner surface of the waste box and a second end part fixed to a second inner surface opposed to the first inner surface and is stretched between the first and second inner surfaces (e.g., the sidewalls are stretched between the end walls and have first and second end parts fixed to respective inner surfaces of the end walls);
[claim 3 (from 2)] wherein the waste box is formed into an elongated rectangular shape (e.g., see Figs. 3A, 3B), and the conductive member is stretched in a longitudinal direction of the waste box (e.g., the conductive member is part of all of the walls and thus includes this direction);
[claim 4 (from 2)] wherein the waste box is formed into an elongated rectangular shape (e.g., see Figs. 3A, 3B), and the conductive member is 
[claim 5] wherein the conductive member has a first end part fixed to a first inner surface of the waste box and a second end part fixed to a second inner surface adjacent to the first inner surface and is stretched between the first and second inner surfaces (e.g., the conductive member is part of all of the walls and thus includes this direction, particularly in the case of the short direction of the rectangle wherein the opposing sides in the short direction can be considered to be adjacent one another);
[claim 6] wherein the conductive member is any one of a conductive wire, a conductive plate (e.g., each wall can be considered to be a conductive plate), and a conductive bar.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimaru, on 8,011,282 (which is equivalent to Japanese Publication 2008-168993) in view of Japanese Publication H02-147238 (hereafter “JP ‘238”).
Regarding claim 7 and the claims dependent therefrom, Yoshimaru substantially discloses applicant’s claimed invention, and specifically discloses an except for the limitations shown in italics and grayed-out) including:
a punching unit (e.g., 18) that applies punching to a sheet;
a waste box (e.g., 20, 20a, 20b) formed of insulating resin (e.g., see col. 15, lines 16 and 32) and configured to store paper chips (e.g., PA) generated through sheet punching by the punching unit; 
a detection unit (e.g., including 45; see Fig. 9) provided at a predetermined position in the waste box and configured to detect an amount of the paper chips stored in the waste box; and
a conductive member fixed to one inner surface of the waste box and disposed such that at least a part thereof protrudes in midair below a height of the detection unit.
Regarding claim 13 and the claims dependent therefrom, Yoshimaru substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a punching unit (e.g., 18) that applies punching to a sheet;
a waste box (e.g., 20, 20a, 20b) configured to store paper chips (e.g., PA) generated through sheet punching by the punching unit;
a detection unit (e.g., including 45; see Fig. 9) provided at a predetermined position in the waste box and configured to detect an amount of the paper chips stored in the waste box; and

wherein the conductive member is disposed in midair in the waste box below a height of the detection unit;
[claim 14] further comprising a grounding member (e.g., see col. 15, lines 18-19, 29-30, and 35-36) that grounds the conductive member.
Thus, Yoshimaru lacks the specific configuration of conductive member as follows:
[from claim 7] a conductive member fixed to one inner surface of the waste box and disposed such that at least a part thereof protrudes in midair below a height of the detection unit;
[claim 12] wherein the conductive member is a conductive wire;
[from claim 13] wherein the conductive member is disposed in midair in the waste box below a height of the detection unit.
However, JP ‘238 teaches providing such a conductive member that is disposed in midair and is in the form of a conductive rod or bar (e.g., 6; see Fig. 5) and teaches that they aim to remove static electricity for better operation. Therefore, it would have been obvious to one having ordinary skill in the art to provide one or more of such conductive members on the waste/storage box of Yoshimaru to provide the benefits taught by JP ‘238.
Further, regarding claim 12, it would have been obvious to one having ordinary skill in the art to provide a conductive wire instead of a conductive rod or bar to gain the .

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
March 9, 2022